Citation Nr: 0408431	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-10 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as degenerative disc disease of the 
lumbar spine.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


REMAND

The appellant served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, a bilateral hip disability, and 
bronchitis.  This case also comes before the Board on appeal 
from a March 1998 rating decision of the VARO, which denied 
the appellant's claim of entitlement to service connection 
for hearing loss.

VA is required to provide a medical examination when it is 
necessary to make a decision on a claim.  An examination is 
deemed "necessary" if the evidence of record includes 
competent evidence that the claimant has a current disability 
and that the disability may be associated with the claimant's 
military service but the case does not contain sufficient 
medical evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant's medical records indicate symptoms of 
a respiratory disorder, a bilateral hip disorder, and a 
lumbar spine disability.  There is no medical opinion as to 
whether the appellant has a respiratory disorder, a bilateral 
hip disorder, or a lumbar spine disability that was incurred 
in service.  Further, the appellant has been treated for 
hearing loss.  He has reported exposure to artillery noise 
during combat in Vietnam.  There is no medical opinion as to 
whether the appellant has a hearing loss disability that was 
incurred in service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The appellant should be afforded an 
examination by an appropriate specialist 
to determine whether he has a current 
bilateral hip disorder that is related to 
his military service.  The claims folder 
should be made available to the examiner 
in connection with the examination.  The 
examiner should elicit a detailed history 
from the veteran as to his hip problems 
during service and thereafter and express 
an opinion as to the degree of 
probability that any current hip disorder 
began during the veteran's military 
service or is related to any incident of 
such service.

3.  The appellant should be afforded an 
examination by an appropriate specialist 
to determine whether he has a current low 
back disability, to include degenerative 
disc disease, that is related to his 
military service.  The claims folder 
should be made available to the examiner 
in connection with the examination.  The 
examiner's attention is directed to the 
report of a November 1970 separation 
examination and the record of medical 
treatment of the appellant in March 1969.  
(The appellant's service medical records 
are contained in a brown envelope in the 
first volume of the appellant's claims 
folder.)  The examiner should express an 
opinion as to the degree of probability 
that the appellant has a low back 
disability, to include degenerative disc 
disease of the lumbar spine, that began 
during the veteran's military service or 
is due to any incident of such service.

4.  The appellant should be afforded a 
respiratory examination to determine 
whether he has a current lung disorder, 
to include chronic bronchitis, that is 
related to his military service.  The 
claims folder should be made available to 
the examiner in connection with the 
examination.  The examiner's attention is 
directed to the report of a post-service 
military examination dated in August 
1973.  (The appellant's service medical 
records are contained in a brown envelope 
in the first volume of the appellant's 
claims folder.)  The examiner should 
express an opinion as to the degree of 
probability that the appellant has a 
respiratory disorder, to include 
bronchitis, that began during his 
military service or is related to any 
incident of such service, to include 
presumed exposure to herbicides.

5.  The appellant should be afforded an 
examination by an appropriate specialist 
to determine whether he has current 
hearing loss that is related to his 
military service.  The claims folder 
should be made available to the examiner 
in connection with the examination.  The 
examiner's attention is directed the 
report of an October 1996 VA audiology 
consultation contained in the second 
volume of the appellant's claims folders.  
The examiner should express an opinion as 
to the degree of probability that the 
appellant has hearing loss that began 
during his military service or is due to 
any incident of such service, to include 
exposure to artillery fire.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

